Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are currently pending in this application and are considered in this Office action. 

Claim Interpretation
The recitation “the vacuumed debris is removed from the bucket directly” (claims 3 and 10) is interpreted as a recitation of the intended use of the claimed robotic system. The system comprising the one or more hoses operably configured to vacuum debris from the bucket tool is capable to directly remove the vacuumed debris, as claimed. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
(f) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
This application includes one or more claim limitations that do not use the word "means", but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an off-gas treatment system configured to capture and process off-gasses generated by at least one of the inspection, maintenance, debris removal, and/or cleaning of environments” (claims 2 and 9), “an on-site processing system” (claims 3 and 10). These claim limitations has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "system" coupled with functional language "to capture and process off-gasses generated by at least one of the inspection, maintenance, debris removal, and/or cleaning of environments", “on-site processing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term "system" is not recognized as the name of a structure but is merely a substitute for the term "means".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2, 3, 9 and 10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure(s) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
For the off-gas treatment system: “A mobile off-gas processing system is described in the incorporated documents---e.g., U.S. Pat. No. 10,290,384.” (para [0099]).
For the on-site processing system: “One such processing system is described in the incorporated documents----e.g., U.S. Pat. No. 9,981 ,868.” (para [0090]).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “the one or more hoses are configured to vacuum debris from the bucket tool”, claim 8 recites “one or more hoses operably configured to vacuum debris from the bucket tool”.  It is not clear whether the recited “configured to vacuum” and “operably configured to vacuum” means that the hoses are required to comprise vacuum-generating means within the hoses, or the hoses are to be capable to remove debris from the bucket tool when placed into the bucket tool and connected to vacuuming means (not claimed). For the purpose of this examination, it is interpreted as the latter. Correction and/or clarification is required. This rejection affects claims dependent on claims 1 and 8.
Claims 3 and 10 recite “the vacuumed debris is removed from the bucket directly to an on-site processing system”. It is not clear whether the recited on-site processing system is a required component of the robotic system, or a recitation of intended use. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of examination, it is interpreted as a required component interpreted under 112(f), as discussed above. Clarification is required. 
Claim 8 recites “the bucket tool”. There is insufficient antecedent for this limitation in the claim. For the purpose of this examination is interpreted as “the bucket”. Correction is required. This rejection affects claim 10.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See MPEP 804.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7 of U.S. Patent No. 10,884, 393. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting application claims at least substantially the same subject matter with only minor differences.
Specifically, the conflicting claim 1 recites substantially the same subject matter as claim 1 of the instant application, with the only difference being the conflicting claim 1 reciting “the one or more hoses are configured to perform a sluicing operation in the bucket tool”, and claim 1 of the instant application reciting “the one or more hoses is configured to vacuum debris from the bucket tool”. Since vacuuming means are not recited in the claim, performing these functions merely requires the hoses, as discussed above, and the recitation that the hoses are configured to vacuum is interpreted as the recitation of the intended use of the hoses. Conflicting claim 6 further recites “the one or more hoses includes … a second hose configured to remove a mixture of the fluid and the debris from the bucket tool”.
Claims 4-7 of the instant application claim at least substantially the same subject matter as conflicting claims 2, 3, 5, 7. 

Allowable Subject Matter
Claims 1-15 are rejected under 35 U.S.C. § 112(b), and claims 1, 4-7 are rejected on the ground of nonstatutory double patenting. However, the claims would be allowable if the 35 U.S.C. § 112(b) rejections are overcome, and the terminal disclaimer is filed to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Desormeaux (US 2011 /0315164 A 1), Randolph (US 6,285,919 B1), and Schempf (US 5,451,135).
Regarding claim 1, the prior art of record fails to teach or suggest fairly alone or in combination a robotic system comprising, inter alia, an arm assembly, a trolley system operably connected to the arm assembly and comprising one or more rollers to facilitate motion of the trolley system along a length of the arm assembly; a plow tool operably coupled to the trolley system; a bucket tool operably connected to the arm assembly; and a drive system connected to the trolley system, the arm assembly, and the mast assembly, the drive system comprising one or more of cables, pulleys, rollers, or hoists to at least one of control motion of the arm assembly, raise and lower the inner mast, or position at least one of the bucket tool or the plow tool, as in context of claim 1.
Regarding claim 8, the prior art of record fails to teach or suggest fairly alone or in combination a robotic system comprising, inter alia, an arm assembly, a trolley system operably connected to the arm assembly and comprising one or more rollers to facilitate motion of the trolley system along a length of the arm assembly; a plow coupled to the trolley system; a bucket operably connected to the arm assembly and translatable relative to the arm assembly”, as in context of claim 8.
Such arrangement of the trolley system, the driving system, the plow, and the bucket operatively connected to the same arm assembly, the bucket being connected to the arm assembly and the plow being coupled to the trolley system that is movable along the length of the arm assembly allows to move the plow and the bucket relative to each other to each other within the tank along the length of the arm assembly, thus, allowing flexibility and efficiency of operations, while utilizing one system having a simple mechanical design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711